Opinion filed December 21, 2006 















 








 




Opinion filed December 21, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00046-CR 
                                                    __________
 
                                    ROCKY
JOE MAXEY, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                         Midland
  County, Texas
 
                                                 Trial
Court Cause No. CR30478
 

 
                                                                   O
P I N I O N




The
State has filed in this case a motion to dismiss the appeal pursuant to Tex. R. App. P. 42.4.  The motion is supported by an affidavit and
complies with the requirements of Rule 42.4. 
On the face of the affidavit, it is apparent that Rocky Joe Maxey did
not voluntarily return to custody.  We
agree with the State=s contention that appellant=s flight while fitted with a Secure
Continuous Remote Alcohol Monitor is an Aescape@ under the Texas Rules of Appellate
Procedure.  See Luciano v.
State, 906 S.W.2d 523, 524-25 (Tex. Crim. App. 1995); Ike v. State,
998 S.W.2d 323, 324 (Tex.  App.CHouston [1st Dist.] 1999, no pet.); Porras
v. State, 966 S.W.2d 764, 765 (Tex. App.C
Amarillo 1998, no pet.).  The motion is
granted.
The
appeal is dismissed.
 
PER
CURIAM
 
December 21, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.